Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 33, 500, and 510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11, 13-14, and 19 are objected to because of the following informalities:  
In claim 11, “the radome” lacks proper antecedent basis and should read “a radome”
In claim 13, “the horizon” lacks proper antecedent basis and should read “a horizon”
In claim 14, “to effectively shortening” is improper and should read “to effectively shorten”
In claim 19, “the selector module of claim 5” lacks proper antecedent basis and should read “the antenna assembly of claim 5”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “effectively” in claims 1, 6, 14, and 16 is a relative term which renders the claims indefinite. The term “effectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “shortening”, “lengthening”, “shortened”, “lengthened”, and “lengthen” are rendered indefinite by the use of “effectively”.
The term “about” in claim 11 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “3.5 inches” and “2 inches” are rendered indefinite by the use of “about”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US PGPUB 2004/0027304 A1), hereinafter known as Chiang.
Regarding claim 1, Chiang discloses (Fig. 9) an antenna assembly comprising: a driven element (202); a first set of antenna elements (200) disposed a first distance from the driven element (202) such that each element of the first set of antenna elements (200) is equidistant from adjacent elements of the first set of antenna elements (200; [0043]); and a second set of antenna elements (inner 262) disposed a second distance from the driven element (200) such that each element of the second set of antenna elements (inner 262) is equidistant from adjacent elements of the second set of antenna elements (inner 262), the second distance ([0054]) being larger than the first distance, wherein the antenna assembly includes or is operably coupled to a selector module (controller, [0066]) configured to select one element of the first set of antenna elements as a selected director ([0066]), and select one element of the second set of antenna elements as a selected reflector by effectively shortening a length of the selected director and effectively lengthening the selected reflector ([0068]-[0069]).

    PNG
    media_image1.png
    423
    378
    media_image1.png
    Greyscale

Regarding claim 2, Chiang further discloses (Fig. 9) wherein a number of the first set of antenna elements (200) is equal to a number of the second set of antenna elements (inner 262).
Regarding claim 3, Chiang further discloses (Fig. 9) wherein the first set of antenna elements (200) are each in radial alignment with corresponding ones of the second set of antenna elements (inner 262).
Regarding claim 4, Chiang further discloses (Fig. 9) wherein the selected director and the selected reflector are disposed on opposite sides of the driven element ([0062]).
Regarding claim 5, Chiang further discloses (Fig. 9) further comprising a ground plane (260) at which the driven element (202), the first set of antenna elements (200) and the second set of antenna elements (inner 262) are mounted such that the driven element (202), the first set of antenna elements (200) and the second set of antenna elements (inner 262) each extend substantially perpendicularly away from the ground plane (260) and parallel to each other.
Regarding claim 6, Chiang further discloses (Fig. 9) wherein the selected director is effectively shortened by adding a capacitor in series therewith, and the selected reflector is effectively lengthened by adding an inductor in series therewith ([0068]-[0069]).
Regarding claim 12, Chiang further discloses (Fig. 9) wherein, responsive to operation of the selector module, the antenna assembly is configurable to steer a directive beam 360 degrees in azimuth with a fixed beamwidth in elevation ([0058]).
Regarding claim 14, Chiang discloses (Fig. 9) a selector module ([0066], controller) for control of an antenna assembly comprising a driven element (202), a first set of antenna elements (200) disposed a first distance from the driven element (202) such that each element of the first set of antenna elements (200) is equidistant from adjacent elements of the first set of antenna elements ([0043]), and a second set of antenna elements (inner 262) disposed a second distance from the driven element (202) such that each element of the second set of antenna elements (inner 262) is equidistant from adjacent elements of the second set of antenna elements (inner 262), the second distance ([0054]) being larger than the first distance, the selector module comprising: a first switch assembly operably coupled to the first set of antenna elements to select one element of the first set of antenna elements as a selected director and to effectively shortening a length of the selected director ([0068]-[0069]), and a second switch assembly operably coupled to the second set of antenna elements to select one element of the second set of antenna elements as a selected reflector and to effectively lengthen the selected reflector ([0068]-[0069]).
Regarding claim 15, Chiang further discloses (Fig. 9) wherein the antenna assembly further comprises a ground plane (260) at which the driven element (202), the first set of antenna elements (200) and the second set of antenna elements (inner 262) are mounted such that the driven element (202), the first set of antenna elements (200) and the second set of antenna elements (inner 262) each extend substantially perpendicularly away from the ground plane (260) and parallel to each other.
Regarding claim 16, Chiang further discloses (Fig. 9) wherein the selected director is effectively shortened by adding a capacitor in series therewith, and the selected reflector is effectively lengthened by adding an inductor in series therewith ([0068]-[0069]).
Regarding claim 19, Chiang further discloses (Fig. 9 and 18) wherein the driven element (202) is not connected to the first switching assembly (310) or the second switching assembly (310) such that no switches are provided in a signal path of the driven element (202).

    PNG
    media_image2.png
    307
    404
    media_image2.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (US Patent No. 8514130 B1), hereinafter known as Jensen.
Regarding claim 20, Jensen discloses (Fig. 4) a method comprising: receiving information indicative of a relative location between an in-flight aircraft (col. 8, lines 63-67) and a base station (col. 14, lines 10-22); and operating a selector module to select individual elements from among concentric sets of antenna .

    PNG
    media_image3.png
    702
    535
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Gueguen (US Patent No. 3846799 A).
Regarding claim 7, Chiang does not specifically teach wherein the selector module grounds out all of the first set of antenna elements except for the selected director, and grounds out all of the second set of antenna elements except for the selected reflector.
However, Gueguen teaches wherein a selector module grounds out all of a set of antenna elements except for a selected director (col. 4, line 55 – col. 5, line 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna assembly of Chiang with Gueguen to include “a selector module grounds out all of a set of antenna elements except for a selected director,” as taught by Gueguen, for the purpose of reducing noise from other antenna elements (see also col. 5, lines 6-7).
Regarding claim 8, Chiang does not specifically teach wherein the selector module comprises a first switch assembly configured to connect the selected director to the capacitor and electrically connect the all of the first set of antenna elements except for the selected director to the ground plane, and wherein the selector module comprises a second switch assembly configured to connect the selected reflector to the inductor and electrically connect the all of the second set of antenna elements except for the selected reflector to the ground plane.
However, Gueguen teaches a selector module comprises a switch assembly configured to connect a selected director to a capacitor and electrically connect all of a set of antenna elements except for the selected director to a ground plane (col. 4, line 55 – col. 5, line 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna assembly of Chiang with Gueguen to include “a selector module comprises a switch assembly configured to connect a selected director to a capacitor and electrically connect all of a set of antenna elements except for the selected director to a ground plane,” as taught by Gueguen, for the purpose of reducing noise from other antenna elements (see also col. 5, lines 6-7).
Regarding claim 17, Chiang does not specifically teach wherein the selector module is configured to ground out all of the first set of antenna elements except for the selected director, and ground out all of the second set of antenna elements except for the selected reflector.
However, Gueguen teaches a selector module is configured to ground out all of a set of antenna elements except for a selected director (col. 4, line 55 – col. 5, line 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the selector module of Chiang with Gueguen to include “a selector module is configured to ground out all of a set of antenna elements except for a selected director,” as taught by Gueguen, for the purpose of reducing noise from other antenna elements (see also col. 5, lines 6-7).
Regarding claim 18, Chiang does not specifically teach wherein the first switch assembly is configured to connect the selected director to the capacitor and electrically connect the all of the first set of antenna elements except for the selected director to the ground plane, and wherein the second switch assembly is 
However, Gueguen teaches a switch assembly is configured to connect a selected director to a capacitor and electrically connect all of a set of antenna elements except for the selected director to a ground plane (col. 4, line 55 – col. 5, line 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the selector module of Chiang with Gueguen to include “a switch assembly is configured to connect a selected director to a capacitor and electrically connect all of a set of antenna elements except for the selected director to a ground plane,” as taught by Gueguen, for the purpose of reducing noise from other antenna elements (see also col. 5, lines 6-7).

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mehltretter (US PGPUB 2005/0052330 A1).
Regarding claim 9, Chiang does not specifically teach wherein the ground plane is formed at a physical interface of an aircraft wing or fuselage.
However, Mehltretter teaches a ground plane is formed at a physical interface of an aircraft wing or fuselage ([0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna assembly of Chiang with Mehltretter to include “a ground plane is formed at a physical interface of an aircraft wing or fuselage,” as taught by Mehltretter, for the purpose of reducing cost (see also [0044]).
Regarding claim 10, Chiang does not specifically teach wherein a radome houses the driven element, the first set of antenna elements and the second set of antenna elements, the radome being operably coupled to the aircraft wing or fuselage.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna assembly of Chiang with Mehltretter to include “a radome houses the driven element, the first set of antenna elements and the second set of antenna elements, the radome being operably coupled to the aircraft wing or fuselage,” as taught by Mehltretter, for the purpose of reducing cost (see also [0044]).
Regarding claim 13, Chiang further teaches wherein the fixed beamwidth in elevation is directed toward the horizon ([0058], omnidirectional can be directed in any direction including a horizon) does not specifically teach wherein the antenna assembly is configured to be disposed on an aircraft.
However, Mehltretter teaches an antenna assembly is configured to be disposed on an aircraft ([0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna assembly of Chiang with Mehltretter to include “an antenna assembly is configured to be disposed on an aircraft,” as taught by Mehltretter, for the purpose of reducing cost (see also [0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna assembly of Chiang with Jensen to include “an antenna assembly is configured to be disposed on an aircraft,” as taught by Jensen, for the purpose of reducing size, weight, power, and cost (see also col. 9, lines 3-5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Goetz (US PGPUB 2015/0325907 A1).
Regarding claim 11, Chiang does not specifically teach wherein the radome has a diameter of less than about 3.5 inches and a height of less than about 2 inches, and wherein the ground plane is at least 4 feet in diameter.
However, Goetz teaches a radome has a diameter of less than about 3.5 inches and a height of less than about 2 inches, and wherein the ground plane is at least 4 feet in diameter ([0038], [0003] roof of a locomotive cab is larger than 4 feet).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna assembly of Chiang with Goetz to include “a radome has a diameter of less than about 3.5 inches and a height of less than about 2 inches, and wherein the ground plane is at least 4 feet in diameter,” as taught by Goetz, for the purpose of reducing profile (see also [0038]). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845